Appeal from an order of the Supreme Court, Erie County (Joseph G. Makowski, J.), entered September 14, 2007 in a personal injury action. The order denied the motion of plaintiffs for leave to amend the complaint to add Louis P Ciminelli Construction Co., Inc., also known as L.E Ciminelli, as a defendant.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Contrary to plaintiffs’ contention, Supreme Court properly denied the motion of the plaintiffs in appeal No. 1 and the motion of the plaintiff in appeal No. 2 for leave to amend their pleadings pursuant to CPLR 3025 (b) to add Louis P. Ciminelli Construction Co., Inc., also known as L.P. Ciminelli (L.P. Ciminelli), as a defendant. Plaintiffs failed to establish the requisite unity of interest between defendant Ciminelli-Cowper Co., Inc. and L.P. Ciminelli (see CPLR 203 [b]; Xavier v RY Mgt. Co., Inc., 45 AD3d 677 [2007]), despite the fact that the two companies shared resources (see Zehnick v Meadowbrook II Assoc., 20 AD3d 793, 796-797 [2005], lv dismissed in part and denied in part 5 NY3d 873 [2005]). Finally, we note that the appeals from the orders in appeal Nos. 3 and 4 must be dismissed as moot. Those orders concerned a stay of the trial, and we have been informed by the attorney for the plaintiffs in both appeals that the relief sought in those appeals “is no longer necessary” inasmuch as the court has issued an amended scheduling order. Present—Hurlbutt, J.P., Martoche, Smith, Peradotto and Pine, JJ.